Notice of Pre-AIA  or AIA  Status

The present application is being examined under the pre-AIA  first to invent provisions. 

Detailed Action

2.	This office Action is in response to an application filed on 01/07/2022 is a CON of 17/088,409 11/03/2020 PAT 11245907, which is a CON of 16/598,984 filed on 10/10/2019 (PAT 10863178), which is a CON of 16/109,214 filed on 08/22/2018 (PAT 10491901), which is a CON of 15/651,178 filed on 07/17/2017 (PAT 10085026), which is a CON of 14/411,313 filed on 12/24/2014 (PAT 9736482), which is a 371 of PCT/KR2013/005636 06/26/2013, which has a PRO 61/672,750 07/17/2012 and  61/664,701 06/26/2012, in which claims 17-30 are pending and are being examined. 

Information Disclosure Statement

This information disclosure statement (IDS) submitted on 01/07/2022, 05/23/2022. The submission is in compliance with the provisions of 37 CFR 1.97 and 37 CFR 1.98.  Accordingly, the information disclosure statement is being considered by the examiner. 


Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 17, 22, 27 and similar dependent claims are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of Conflicting Patent PAT US 10,863,178 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter claimed in the instant application is anticipated by the Conflicting Patent and is covered by the Patent since the Patent and the application are claiming common subject matter, below is a list of limitations that perform the same function, however, different terminology may be used in both sets to describe the limitations, as follows, Claim 1 is used as an example to analyze the common subject matter:
Conflicting Patent No. US 10,863,178 B2
Instant Application:-17/571,040
1. A video decoding method by a decoding apparatus, the method comprising: receiving video information including information on a tile and information on a slice, wherein the tile is a rectangular region including one or more largest coding units (LCUs) within a particular column and a particular row and the slice comprises an integer number of LCUs; deriving the tile and the slice in a current picture based on the received video information, wherein the current picture includes one or more tiles and one or more slices; deriving prediction samples for at least one of the one or more tiles and the one or more slices; and reconstructing the current picture based on the prediction samples for the at least one of the one or more tiles and the one or more slices, wherein the video information further includes prediction mode information, wherein the prediction samples are derived by performing inter prediction or intra prediction based on the prediction mode information, wherein LCUs in the slice are consecutively ordered in tile scan order, wherein in the tile scan order, LCUs in the tile are ordered in raster scan order based on the tile including the LCUs and tiles in the slice are ordered consecutively in the raster scan order based on the slice including an integer number of the tiles, and wherein tile IDs specifying the tiles ordered in the slice are consecutive.
1. A video encoding method by an encoding apparatus, the method comprising: specifying one or more tiles and one or more slices in a current picture, wherein a tile is a common rectangular region of a column of largest coding units (LCUs) and a row of LCUs and the slice comprises an integer number of LCUs; deriving information on the tile and information on the slice based on the specifying; and encoding video information including the information on the tile and the information on the slice to generate a bitstream, wherein LCUs in the tile are ordered consecutively in raster scan order, wherein tiles in the slice are ordered consecutively in raster scan order based on a case that the slice covers an integer number of the tiles, and wherein tile IDs specifying the tiles ordered in the slice are consecutive.


As demonstrated, the claim of US patent US 10,863,178 B2 anticipate the features of the claim of instant application 17/571,040. Similar rejection can be applied for US 10,491,901 B2, US 10,085,026 B2, US 9,736,482 B2.
A nonstatutory type (35 U.S.C. 101) double patenting rejection can be overcome by amending the conflicting claims so they are no longer coextensive in scope or filing of a terminal disclaimer.


Examiner’s Note

Claims 17-21 refer to "A video encoding method”, Claims 22-25 refer to "A non-transitory computer-readable storage medium”, and, Claims 26-30 refer to "A transmission method for video data”. Claims 22-30 are similarly rejected in light of rejection of claims 17-21, any obvious combination of the rejection of claims 17-21, or the differences are obvious to the ordinary skill in the art. It is well known in the art that encoding and decoding are reverse processes of video coding method/system.



Claim Rejections - 35 USC § 103

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 17-21 are rejected under 35 U.S.C. 103(a) as being unpatentable over Segall (US 20130016786 A1) in view of Wang et al. (US 20130101035 A1), hereinafter Wang.

	Regarding claim 17, Segall discloses a video encoding method by an encoding apparatus, the method comprising (Abstract): specifying one or more tiles and one or more slices in a current picture, wherein a tile is a common rectangular region of a column of largest coding units (LCUs) and a row of LCUs (Fig. 8, First tile of the image) and the slice comprises an integer number of LCUs (Fig. 3, element 92); deriving information on the tile and information on the slice based on the specifying ([0052], tiles and slices in a frame, [0069], line 13-15, tile information in the slice header); and encoding video information including the information on the tile and the information on the slice to generate a bitstream, wherein LCUs in the tile are ordered consecutively in raster scan order, wherein tiles in the slice are ordered consecutively in raster scan order based on a case that the slice covers an integer number of the tiles, and wherein tile IDs specifying the tiles ordered in the slice are consecutive ([0093], line 6-22, LCUs ordered in raster scan order, LCUs 1-9 consecutively, Tiles in raster scan order, Tiles A-I, consecutively).  
	Segall discloses all the elements of claim 17 but Segall does not appear to explicitly disclose in the cited section the slice comprises an integer number of LCUs.
	However, Wang from the same or similar endeavor teaches the slice comprises an integer number of LCUs ([0114], line 4-5, plurality of tiles may be included in one slice, [0117], line 1-5, tiles assigned to one tile group to common one slice, [0123], integer tile group ID).
	It would have been obvious to one of ordinary skill in the art at the time of invention to modify Segall to incorporate the teachings of Wang for improved parallel processing for both encoding and decoding (Wang, Abstract).

	Regarding claim 18, Jahid discloses (New) The method of claim 17, wherein the step of encoding includes encoding in a unit of a coding unit (CU) which is divided from a LCU (Wang, [0028], line 1-3, Segall, [0047]-[0048]).  

	Regarding claim 19, Jahid discloses (New) The method of claim 17, wherein the video information includes entry point information, and wherein the entry point information indicates a first bit of a first LCU in each tile of a second tile and the tiles subsequent thereto based on a case that the current picture includes a plurality of tiles (Wang, [0028], line 1-3, Segall, [0099]).  

	Regarding claim 20, Jahid discloses (New) The method of claim 19, wherein the entry point information indicates an offset between a first bit of a first LCU in a current tile and a first bit of a first LCU in a previous tile (Wang, [0028], line 1-3, Segall, [0078]-[0080], [0099]).  

	Regarding claim 21, Jahid discloses (New) The method of claim 17, wherein the video information is entropy encoded based on Adaptive Arithmetic Coding (Wang, [0028], line 1-3, Segall, [0035], Fig. 21).

Regarding claim 22-30, See Examiner’s Note.

Conclusion


	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD J RAHMAN whose telephone number is (571)270-7190. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on (571) 272-7327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Mohammad J Rahman/Primary Examiner, Art Unit 2487